DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, 10-13, 15-17 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a Josephson ring modulator, comprising:
wherein the Josephson ring modulator is designed with a defined number of Josephson junctions and super conducting parallel branches such that a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting parallel branches per matrix junction;
in combination with all the other claimed limitations.
Claims 2, 3, 6-8, 10, 26, ad 27 are allowed for depending from Claim 1.

Regarding Claim 11, the prior art does not disclose, teach or suggest a method, comprising:
wherein the plurality of matrix junctions forms a Josephson ring modulator designed such that a number of Josephson junctions per superconducting parallel branch equals a number of superconducting parallel branches per matrix junction to enhance nonlinearity and toleration of high microwave power;

Claims 12 and 13 are allowed for depending from Claim 11.

Regarding Claim 15, the prior art does not disclose, teach or suggest a superconducting device, comprising:
wherein a number of Josephson Junctions per superconducting parallel branch equals a number of the superconducting parallel branches per matrix junction;
in combination with all the other claimed limitations.
Claims 16, 17, and 19 are allowed for depending from Claim 15.

Regarding Claim 20, the prior art does not disclose, teach or suggest a Josephson ring modulator, comprising:
a first matrix junction comprising a number of first superconducting branches arranged in parallel wherein the first superconducting branches comprise a first number of Josephson junctions equal to the number of first superconducting branches;
a second matrix junction comprising a number of second superconducting branches arranged in parallel wherein the second superconducting branches comprise a second number of Josephson junctions equal to the number of second superconducting branches;
a third matrix junction comprising a number of third superconducting branches arranged in parallel wherein the third superconducting branches comprise a third number of Josephson junctions equal to the number of third superconducting branches; and

in combination with all the other claimed limitations.
Claims 21 and 22 are allowed for depending from Claim 20.

Regarding Claim 23, the prior art does not disclose, teach or suggest a method, comprising:
forming a first matrix junction comprising arranging a number of first superconducting branches in parallel, wherein the first superconducting branches comprise a first number of Josephson junctions equal to the number of first superconducting branches;
forming a second matrix junction comprising arranging a number of second superconducting branches in parallel, wherein the second superconducting branches comprise a second number of Josephson junctions equal to the number of second superconducting branches;
forming a third matrix junction comprising arranging a number of third superconducting branches in parallel, wherein the third superconducting branches comprise a third number of Josephson junctions equal to the number of third superconducting branches; and
forming a fourth matrix junction comprising arranging a number of fourth superconducting branches in parallel, wherein the fourth superconducting branches 
in combination with all the other claimed limitations.
Claims 24 and 25 are allowed for depending from Claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANA J. CHENG/Examiner, Art Unit 2849